The finding, in which no change can be made materially affecting the conclusion reached by the trial court, states the following facts: The plaintiff had been driving his automobile in a westerly direction on East Main Street in Waterbury when it collided with the rear of a car stopped in the street, locking the two together. While he was trying to separate the two cars, the defendant ran into the rear of his car and as a result he suffered the injuries to recover for which he brought this action. The plaintiff's car was stopped about seventy-five feet westerly of a curve in the street and the defendant could not see it until he rounded this curve. The street was not *Page 686 
slippery to the east of the curve, but starting just westerly of it and continuing beyond the spot where the plaintiff's car stood it was icy. The defendant was going at a speed of twenty miles an hour as he came around the curve. On seeing the plaintiff's car he immediately applied his foot brake, but because the street was icy this reduced his speed only to ten miles an hour. When within about forty or forty-five feet of the plaintiff's car, he blew his horn and applied his emergency brake, but due to the icy condition of the street the car continued forward and skidded into the rear of the plaintiff's automobile, proceeding then at a speed of about seven miles an hour. The defendant could not turn his car to the left without danger of colliding with two cars coming in the opposite direction nor was there room to pass the plaintiff's car on the right. Upon these facts the conclusion of the trial court that the defendant was not negligent was one which it could reasonably reach.
  There is no error.